                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

                                           )
UNITED STATES OF AMERICA                   )
                                           )
v.                                         ) CRIMINAL NO. 15-0088-CG-B
                                           )
                                           )
XIULU RUAN, M.D.,                          )
                                           )

                                        ORDER

         This action is before the Court on the objection of Defendant Xiulu Ruan to

the Writ of Execution filed by the United States and the Ex Parte Order granting

the Writ of Execution (Doc. 785), the response thereto of the United States (Doc.

796), and Ruan’s reply (Doc. 799). For the reasons explained below, the Court finds

a hearing is not necessary and that the transfer of property in Ruan’s divorce decree

to Ling Cui and the resulting quit claim deeds should be declared void and set

aside.

         Defendant Ruan filed a one-page objection to the Writ of Execution filed by

the United States and the Ex Parte Order granting the Writ of Execution and

requested a hearing on his objection based on the following grounds:

         The Circuit Court of Mobile County, Alabama has granted a divorce to
         Xiulu Ruan and his wife, Ling Qui, which sets out the terms upon
         which these parties are divorced, and the Writ of Execution and the
         Order are an attempt by the United States of America to circumvent
         the divorce decree.

(Doc. 785). However, as detailed in the United States’ response, the divorce decree

and resulting quit claim deeds should be set aside as fraudulent transfers.



                                            1
      On May 31, 2017, this Court sentenced Defendant Xiulu Ruan to 252 months

imprisonment and to pay $15,239,369.93 in restitution and a special assessment of

$1,500. (Doc. 665). The United States reports that Ruan has paid no funds towards

restitution and has paid only $100 towards the special assessment through the

Inmate Financial Responsibility Program. Ruan’s court-ordered restitution gives

rise to a lien in favor of the United States on all of his property and rights to

property, just as if the liability were for a tax assessed under the Internal Revenue

Code of 1986. 18 U.S.C. § 3613(c).1 That lien arose upon the entry of judgment. Id.

       A judgment of divorce was entered on December 10, 2017 which transferred

the majority of Ruan’s assets to Ling Cui. (Doc. 796-2). On May 10, 2018, this Court

entered a restraining order prohibiting Ruan, his former wife and their agents from

“pursuing further action to transfer the real and personal property set forth in the

‘JUDGMENT OF DIVORCE’ filed December 7, 2017, in Circuit Court of Mobile




1 “We look initially to state law to determine what rights the taxpayer has in the
property the Government seeks to reach, then to federal law” to determine whether
those interests qualify as “property” or “rights to property” that is subject to the
United States’ lien. Drye v. United States, 528 U.S. 49, 58 (1999). The Court notes
that in the instant case, some of the property at issue which is located in Alabama
is not owned by Ruan alone but is instead jointly owned by Ruan and Cui. However,
the FDCPA provides that “the government may proceed against jointly owned
property to the extent permitted by state law.” United States v. Kollintzas, 501 F.3d
796, 801 (7th Cir. 2007) (citing 28 U.S.C. § 3010(a)). As the United States explained
in its brief, Alabama law permits the United States to execute on Ruan’s jointly
owned property. (Doc. 796, pp. 12-13). The properties located in Florida are owned
by Ruan’s single member LLC and Florida law provides authority for the United
States to execute upon that property. See Olmstead v. FTC, 44 So.3d 76, 77 (Fla.
2010) (“Florida law permits a court to order a judgment debtor to surrender all
right, title, and interest in the debtor's single-member LLC to satisfy an
outstanding judgment.”).

                                            2
County, Alabama, CIVIL ACTION NO.: DR-2011-901100.00-H.” (Doc. 769). On May

11, 2018 and June 7, 2018, quit claim deeds were recorded to perfect the transfer of

Alabama and Florida properties from Ruan and his LLC to his former wife, Ling

Cui, in accordance with the divorce decree. (Docs. 796-9, 796-10). A deed must be

recorded to perfect the transfer of property set out in the divorce decree from Ruan

and his LLC to Cui . Johnson v. Haleyville Mobile Home Supply, Inc., 477 So. 2d 328

(Ala. 1985) (properly recording an instrument perfects the transfer of title). As

such, recording the deed constitutes “pursuing further action to transfer the real ...

property set forth in the ‘JUDGEMENT OF DIVORCE’ ” and violates this Court’s

restraining order.

      On May 29, 2018, this Court issued an Order for a Writ of Execution for 15

properties that were owned either solely by Ruan or Ruan’s single member LLC

(XLR Properties, LLC) or jointly by Ruan and his former wife, Ling Cui. (Doc. 772).

The United States Marshal’s service seized the properties and filed returns of

service. (Docs. 781, 784, 790, 791, 793, 794, 795). On September 5, 2018, counsel for

the United States served counsel for Ling Cui, via email. (Doc. 796-11). On

September 12, 2018, Ruan filed the instant objection. In response, the United States

moves to proceed with the execution and to void and set aside the divorce decree

and quit claim deeds as fraudulent transfers.

      Pursuant to 18 US.C. § 3613(d), upon the proper filing of a notice of lien, a

restitution lien is “valid against any purchaser, holder of a security interest,

mechanic’s lienor or judgment lien creditor” in the same manner as a notice of tax




                                           3
lien filed under 26 U.S.C. § 6323(f)(1) and (2) of the Internal Revenue Code. In the

instant case, the United States filed notices of lien with the Mobile County,

Alabama Probate Court on June 12, 2017 and in Bay County, Panama City, Florida

on May 3, 2018. (Doc. 796-1). Upon filing the notices of lien, the lien was perfected

against all third-party claims that did not have a prior perfected lien. The quit

claim deeds in question were perfected on May 11, 2018 and June 7, 2018, after the

United States’ lien was perfected.

      A transfer or obligation “is fraudulent as to a debt to the United States,

whether such debt arises before or after the transfer is made or the obligation is

incurred, if the debtor makes the transfer or incurs the obligation”—

      (A) with actual intent to hinder, delay, or defraud a creditor; or
      (B) without receiving a reasonably equivalent value in exchange for the
      transfer or obligation if the debtor—
             (i) was engaged or was about to engage in a business or a
             transaction for which the remaining assets of the debtor were
             unreasonably small in relation to the business or transaction; or
             (ii) intended to incur, or believed or reasonably should have
             believed that he would incur, debts beyond his ability to pay as
             they became due.


28 U.S.C.A. § 3304(b)(1); see also ALA. CODE § 8-9A-4(b) (Alabama fraudulent

transfer statute which mirrors the federal actual intent theory only). The United

States contends that the property transfers in the divorce decree should be voided

under either the actual intent theory or because Ruan was insolvent and did not

receive adequate consideration for the exchange. Actual fraudulent intent may be

inferred from several factors, which include:

      (A) the transfer or obligation was to an insider;



                                          4
      (B) the debtor retained possession or control of the property

      transferred after the transfer;

      (C) the transfer or obligation was disclosed or concealed;

      (D) before the transfer was made or obligation was incurred, the debtor

      had been sued or threatened with suit;

      (E) the transfer was of substantially all the debtor's assets;

      (F) the debtor absconded;

      (G) the debtor removed or concealed assets;

      (H) the value of the consideration received by the debtor was

      reasonably equivalent to the value of the asset transferred or the

      amount of the obligation incurred;

      (I) the debtor was insolvent or became insolvent shortly after the

      transfer was made or the obligation was incurred;

      (J) the transfer occurred shortly before or shortly after a substantial

      debt was incurred; and

      (K) the debtor transferred the essential assets of the business to a

      lienor who transferred the assets to an insider of the debtor.

28 U.S.C.A. § 3304(b)(2); see also ALA. CODE § 8-9A-4(b) (stating same). All of these

factors may not be relevant to any one transfer and the Court can determine actual

intent without considering all of the factors listed in § 3304(b)(2). F.T.C. v. Nat'l

Bus. Consultants, Inc., 376 F.3d 317, 321 n.7 (5th Cir. 2004).

      In the instant case, the United States contends that multiple badges of fraud




                                            5
demonstrate Ruan’s actual intent to defraud. Factors A and E weigh in favor of

finding actual intent to defraud because Ruan transferred the overwhelming

majority of his assets to his then-wife, Cui, who was an insider.2 The United States

argues that Ruan concealed the transfer because the Divorce Decree, which was

entered on December 12, 2017, was not disclosed to this Court or to the United

States at that time. Although it was presumably a matter of public record upon it

being entered, the United States reports that it was not informed in this action of

the Decree and the first time this Court became aware of the Decree was on May 9,

2018, when the United States moved to restrain the dissipation of the assets listed

in the Divorce Decree. (Doc. 768). Thus, the Court finds factor C also weighs in

favor of finding the transfer to be fraudulent. Also, at the time the transfer

occurred, Ruan had been convicted of racketeering and fraud and sentenced to pay

more than 15 million dollars. Because Ruan transferred the majority of his assets at

a time when he owed over 15 million dollars, factors I (that he was insolvent or

became insolvent shortly after the transfer) and J (that the transfer occurred

shortly after a substantial debt was incurred) both indicate actual intent to defraud.

Lastly, the transfer does not appear to be for equivalent value (factor H) because,

although Ruan received some property in the Divorce Decree, the division of assets

was grossly inequitable. See United States v. Kirtland, 2012 WL 4463447, at *14 (D.

Kan. Sept. 27, 2012) (finding that where the value of the property the defendant




2Under the FDCPA, the definition of an insider includes “a relative of the debtor.”
28 U.S.C. § 3301(5)(A)(i).

                                           6
received as a result of the divorce proceedings was small compared to that

transferred to the spouse, “the facts support the determination that the transfer ...

did not occur for reasonably equivalent value”). The Court finds that factors A, C, E,

I, J, and H all indicate that the properties were transferred with the intent to

hinder, delay or defraud.

      Ruan’s only response to these contentions is that Ruan’s divorce had been

pending since December 2011 and he and his wife “had numerous negotiations

before arriving at the Agreement” which was incorporated into the divorce decree.

(Doc. 799). According to Ruan, the Agreement “was not an attempt on the part of

Xiulu Ruan to avoid the verdict rendered in his criminal case.” (Doc. 799). However,

the fact that the divorce had been pending for six years and that Ruan agreed to

transfer the majority of his assets to Cui after a judgment was entered against him

that he could not pay without the transferred assets provides more evidence that

Ruan intended to hinder, delay or defraud. Ruan could not or would not come to an

agreement with his wife until he knew he owed the assets to the United States.

Accordingly, after considering Ruan’s arguments and the relevant factors listed in

§ 3304(b)(2), the Court finds that the properties were transferred with actual intent

to hinder, delay, or defraud and should be declared void under § 3304(b)(1)(A).

      Even if actual intent was not evident, the transfers would still be due to be

set aside under § 3304(b)(1)(B). As discussed above, Ruan did not receive

reasonably equivalent value in exchange for the assets he relinquished to Cui in the

divorce decree and Ruan had incurred debts beyond his ability to pay without those




                                          7
assets. The FDCPA authorizes this Court to void and set aside fraudulent transfers

“to the extent necessary to satisfy the debt to the United Sates.” 28 U.S.C. § 3306(a).

Accordingly, the transfer of property by the divorce decree and the resulting quit

claim deeds should be declared void and be set aside under both §§ 3304(b)(1)(A)

and (B).

                                   CONCLUSION

      For the reasons set forth above, the division of property set forth in the

divorce decree and the resulting quit claim deeds are hereby declared VOID and are

SET ASIDE pursuant to 28 U.S.C. § 3306(a).

      IT IS FURTHER ORDERED, that the United States is granted a LIFT OF

STAY to proceed with the execution.

DONE and ORDERED this 19th day of November, 2018.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                          8
